PER CÜRIAM.
This cause having been orally argued before the Court, the briefs and record on appeal having been read and given full consideration, and the appellant having failed to demonstrate reversible error, the judgment of the lower court appealed from herein is affirmed. See Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199, (1967), 16 A.L.R.2d 1322-1328s, vol. 2 Later Case Service, pg. 135, and Lewis v. State, 55 Fla. 54, 45 So. 998 (1908).
JOHNSON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.